         Case 3:18-cv-02021-MO          Document 49       Filed 07/13/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 PRIYA ANAND,

                                                                      Case No. 3:18-cv-2021-AC
                 Plaintiff,
                                                                        OPINION AND ORDER
        v.

 VIJAY INBASAGARAN,


                Defendant.



MOSMAN, J.,

       On June 8, 2020, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (“F&R”) [ECF 45], recommending that this court GRANT Mr. Inbasagaran’s

Motion for Judgment on the Pleadings [ECF 36] and DENY his Motion for Summary Judgment

[ECF 37]. Plaintiff objected. [ECF 47]. Defendant filed a response. [ECF 48]. Upon review, I

agree with Judge Acosta, and I GRANT the Motion for Judgment on the Pleadings and DENY

the Motion for Summary Judgment.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court


1 – OPINION AND ORDER
         Case 3:18-cv-02021-MO          Document 49       Filed 07/13/20     Page 2 of 2




is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Acosta’s recommendation and I ADOPT the F&R [45].

I GRANT Mr. Inbasagaran’s Motion for Judgment on the Pleadings [36] and DENY his Motion

for Summary Judgment [37].

       IT IS SO ORDERED.

       DATED this 13 day of July, 2020.

                                                             (YJ ~
                                                             ____________________________
                                                                                 ~~

                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




2 – OPINION AND ORDER
